Boaudman, J.:
It is conceded that a case existed in favor of the plaintiff, which would entitle him to its submission to the jury, if the defendant, Smith, was liable. The action was brought to recover damages for personal injuries incurred by plaintiff, through the negligence of defendant’s as his employers, in supplying him with inadequate tools and machinery. If defendant was an employer of the plaintiff in such sense as to create an implied contract to exercise ordinary care not to expose him to unreasonable risks and dangers, then the defendant might be liable in this action. But if the defendant was not such an employer, and the relation of master and servant did not exist between them, then defendant is not liable. It is also conceded by the plaintiff that, defendant, Smith, was not present at the time plaintiff received his injury, and that no personal negligence of Smith contributed thereto.
Undoubtedly an action for an injury caused by the negligence of several persons, will lie against one or more of them. (Creed v. Hartmann, 29 N. Y., 591; Roberts v. Johnson 58 id., 613.) The nonsuit could not, therefore, stand upon any defect of parties. Hence the nonsuit must be justified, if at all, upon the ground that Smith was not the master of the plaintiff, and was improperly sued as such.
The question is novel and no authority is found covering the point here presented. The defendant Smith was one of the receivers and managers of the Yermont Central Eailroad, appointed by the courts of Yermont. As such and by the authority of the court *557and for and on behalf of the Yermont Central Railroad, a lease of the Ogdensburgh and Lake Champlain Railroad, was made to the Yermont railroad companies, in the hands of such receivers and managers. The defendant with others signed such lease, not on his own behalf, but for the companies he represented. He acted as agent and not as principal. He did not personally become the owner, nor was he entitled personally to the earnings of the Ogdensburgh and Lake Champlain Railroad, under the lease. His relations to the Yermont roads were purely official, and in such official character he was authorized to, and did act in leasing the Ogdensburgh and Lake Champlain Railroad. The Yermont roads expected to derive advantage from the act done by Smith, and therefore must answer for injuries occasioned thereby. (Hall v. Smith, 2 Bing., 156.) The work was carried on for the benefit of the roads and not of the defendant. (Bush v. Steinman, 1 B. & P., 404, 407.) The defendant was an agent and not an owner. He was an agent in the same sense and of the same character with a director or superintendent or other officer of a railroad company. His acts are the acts of the corporations he represents, and as they receive the benefit, upon them must rest the responsibility, in the absence of any personal negligence of the defendant.
Several of the cases cited by the plaintiffs counsel arose under contracts made by the defendants, and the defendants were held personally liable for their fulfillment. But as the plaintiff properly contends, this is an action for a tort, and the contract which is implied is only inducement to the charge of wrong.
Other cases are cited by the plaintiffs counsel where the defendants are, in law, the owners of the property, and the responsibility for injuries arose from such ownership. Such are the cases of executors, administrators and trustees, having possession and perfect title although for the ultimate benefit of others. (Ballou v. Farnum, 9 Allen, 47; Lamphear v. Buckingham, 33 Conn., 237.) But in none of these cases do I find it held, that persons acting in a representative character, are held liable for injuries occasioned by negligence unless such persons are the owners and proprietors of the property through which 'the injury arose, and the master of the person injured. I think the principles enunciated in the learned opinion of Judge Allen, in Cardot v. Barney (63 N. Y., 281), *558sustain the views I have taken. At least it so seems to me, and I therefore conclude the judgment should be affirmed, with costs.
Bookes, J\, concurred.